Citation Nr: 0320725	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-23 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with hypertension, to include as secondary to left 
below-the-knee amputation and right great toe amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran was retired from the United States Army in 
November 1971 with active service of 14 years, 9 months, and 
one day.  His awards included the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 2003.


REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran's service medical records reveal that, after the 
veteran was injured in a booby trap explosion in Vietnam in 
December 1970, he underwent amputation of the left lower 
extremity below the knee and amputation of the great toe of 
the right foot.  Years after his separation from active 
service, he was diagnosed with hypertension and coronary 
artery disease.  He has contended that his current 
arteriosclerotic heart disease with hypertension was caused 
by or has been aggravated by residuals of amputation of the 
left lower extremity below the knee and amputation of the 
great toe of the right foot.

In connection with the veteran's claim for secondary service 
connection for hypertension and heart disease, in the remand 
of February 2001, the Board requested a cardiology 
examination and opinion.  The Board requested that the 
examiner "provide a medical opinion as to whether it is at 
least as likely as not that any current cardiovascular 
disability to include hypertension is proximately due to or 
was permanently aggravated by the veteran's service connected 
amputation of the left leg below the knee and the service 
connected amputation of the right great toe."  The veteran 
underwent the requested examination in October 2001.  The 
diagnostic assessments were coronary artery disease, status 
post myocardial infarction and coronary artery bypass graft, 
and essential hypertension.  In the Remarks section of the 
examination report, the examiner stated, "We were asked if 
there is a relation between the veteran's left leg and right 
big toe amputation and his heart condition (including the 
hypertension).  It is impossible to related [sic] these above 
conditions without resort to speculation."  The veteran's 
representative contends that the October 2001 examination was 
inadequate because the examining physician did not 
specifically say that it is not at least as likely as not 
that the veteran's current hypertension and heart disease are 
related to the amputations.  Because the examiner's response 
to the question posed by the Board in the remand of February 
2001 was somewhat ambiguous and to assist the veteran in the 
development of his claim, this case will be remanded in order 
to obtain clarification of the examiner's response to the 
question previously posed by the Board.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Under the circumstances, this case is REMANDED for the 
following:

If he is available, the physician who conducted the VA 
heart examination in October 2001 should be asked to 
respond to the following questions:
(1) Is it more likely, less likely, or at least as 
likely as not (a 50 percent or more likelihood) that 
the veteran's service connected residuals of left 
below-the-knee amputation and right great toe 
amputation caused or have aggravated (increased the 
severity of the underlying condition) the veteran's 
diagnosed non-service connected arteriosclerotic heart 
disease with hypertension?
(2) If your answer to the first question is that 
residuals of left below-the-knee amputation and right 
great toe amputation did not cause but have aggravated 
arteriosclerotic heart disease with hypertension, 
address each of the following medical issues:
(a)	The baseline manifestations which are due to the 
effects of non-service connected arteriosclerotic heart 
disease with hypertension;
(b)	The increased manifestations which, in your opinion, 
are proximately due to service connected residuals of 
left below-the-knee amputation and right great toe 
amputation, based on medical considerations; and 
(c)	The medical considerations supporting an opinion that 
increased manifestations of arteriosclerotic heart 
disease with hypertension are proximately due to 
residuals of left below-the-knee amputation and right 
great toe amputation.

In the event that the physician who conducted the 
October 2001 VA heart examination is not available, the 
claims file should be referred to another specialist in 
cardiology, who should be requested to review the 
pertinent medical records and respond to the questions 
set forth above.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case (SSOC) and an 
opportunity to respond thereto.  The SSOC should notify the 
veteran of any information, and any medical or lay evidence 
not previously provided to VA, which is necessary to 
substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




